Exhibit 10.1

COMMON STOCK PURCHASE AGREEMENT

THIS COMMON STOCK PURCHASE AGREEMENT dated as of October 19, 2012 (this
“Agreement”), is made and entered into by and between W. P. Carey Inc., a
Maryland corporation (the “Company”), and Paulson & Co. Inc. (on behalf of the
several investment funds managed by it), a Delaware corporation (the “Investor”
and together with the Company, the “Parties”).

RECITALS:

WHEREAS, the Company desires to sell, and the Investor desires to purchase, an
aggregate amount of Forty-Five Million Dollars ($45,000,000) of shares of common
stock, par value $0.001 per share, of the Company (“Company Common Stock”) upon
the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the representations, warranties and
covenants set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:

ARTICLE I

PURCHASE AND SALE OF STOCK

1.1 Sale and Issuance of Company Common Stock. Subject to the terms and
conditions of this Agreement, at the Closing (as hereinafter defined), the
Investor agrees to purchase (the “Share Purchase”), and the Company agrees to
sell and issue to the Investor, Nine Hundred and Thirty Seven Thousand Five
Hundred (937,500) shares of Company Common Stock (the “Purchased Shares”), at a
per-share price of $48.00, for an aggregate purchase price (the “Purchase
Price”) of Forty-Five Million Dollars ($45,000,000), with receipt of the
Purchased Shares and the Purchase Price confirmed by cross-receipt.

1.2 Registration. The Company has filed with the Securities and Exchange
Commission (the “Commission”), under the Securities Act of 1933, as amended (the
“Act”), a registration statement, as amended from time to time (the
“Registration Statement”) on Form S-3ASR (File No. 333-174852) with respect to
the issuance and sale by the Company of certain securities including Company
Common Stock. The prospectus constituting a part of the Registration Statement
and the prospectus supplement relating to the offering of the Purchased Shares
(the “Prospectus Supplement”), including all documents incorporated by reference
therein, as from time to time amended or supplemented pursuant to the Act, the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise,
are collectively referred to herein as the “Prospectus.”



--------------------------------------------------------------------------------

1.3 Closing and Delivery. The closing of the purchase and sale of the Purchased
Shares (the “Closing”) shall take place at the offices of DLA Piper LLP (US),
1251 Avenue of the Americas, New York, NY 10020, at 10:00 a.m. on October 19,
2012. At the Closing, (i) the Company shall deliver, or cause to be delivered,
the Purchased Shares to the Investor’s account at the Company’s transfer agent,
and (ii) the Investor shall deliver to the Company, by wire transfer of
immediately available funds, an amount equal to the Purchase Price. Upon
Closing, the Company shall deliver to its transfer agent an irrevocable
instruction in the form of Exhibit A attached hereto (the “Instruction”), which
Instruction shall not be withdrawn, altered, amended, revoked, substituted or
contradicted by the Company.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company hereby represents and warrants to the Investor, as of the date
hereof, as follows:

2.1 Legal Power; Organization; Qualification. The Company is a Maryland
corporation, duly and validly existing and in good standing under the laws of
the state of Maryland, and has all requisite corporate power and authority to
execute and deliver this Agreement, to carry out its obligations hereunder and
to consummate the transactions contemplated hereby, and has taken all necessary
corporate action to authorize the execution, delivery and performance of this
Agreement.

2.2 Enforceability of Agreement. This Agreement has been duly executed and
delivered by the Company and, assuming due and valid authorization, execution
and delivery by the Investor, this Agreement constitutes a legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance and other similar laws of
general application affecting enforcement of creditors’ rights generally, and
(ii) the availability of the remedy of specific performance or injunctive or
other forms of equitable relief may be subject to equitable defenses and would
be subject to the discretion of the court before which any proceeding therefor
may be brought.

2.3 No Conflicts. Neither the execution and delivery of this Agreement nor the
consummation by the Company of the transactions contemplated hereby will result
in a violation of, or a default under, or conflict with, or require any consent,
approval or notice under, any governing or constitutional document or any
material contract, trust, commitment, agreement, obligation, understanding,
arrangement, imposition of any lien or restriction of any kind to which the
Company is a party or by which the Company is bound. Consummation by the Company
of the transactions contemplated hereby will not violate, or require any
consent, approval, authorization or notice under, any provision of any judgment,
order, decree, statute, law, rule or regulation applicable to the Company.

 

2



--------------------------------------------------------------------------------

2.4 Valid Issuance of Shares. The shares of Company Common Stock which are being
purchased by the Investor hereunder, when issued, sold and delivered in
accordance with the terms hereof for the consideration expressed herein, will be
duly and validly authorized and issued, fully paid and nonassessable and will be
issued in compliance with all applicable federal and state laws and requirements
of the New York Stock Exchange (the “NYSE”), and will conform to the information
in the Prospectus and to the description of such shares of capital stock
contained in the Prospectus. The Purchased Shares when so issued, sold and
delivered will be free and clear of any liens, pledges, security interests,
adverse claims to title and encumbrances. The authorized equity capitalization
of the Company is as set forth in the Prospectus. There are no preemptive rights
with respect to the Purchased Shares.

2.5 Registration of Company Common Stock.

(a) The Registration Statement is currently effective and the Company has filed
with the Commission and delivered to the Investor the Prospectus Supplement in
respect of the Purchased Shares. The Commission has not issued an order
preventing or suspending the effectiveness of the Registration Statement or the
use of any Prospectus relating to the proposed offering of the Purchased Shares
nor instituted or threatened proceedings for that purpose. The Registration
Statement and the Prospectus contain all material statements which are required
to be stated therein by, and in all material respects conform to the
requirements of the Act. The documents incorporated by reference in the
Prospectus, at the time they were filed with the Commission, conformed in all
respects to the requirements of the Exchange Act or the Act, as applicable. Upon
the filing of the Prospectus Supplement with the Commission and the issuance and
delivery of the Purchased Shares to the Investor, the Purchased Shares shall be
free of any restriction on transferability under federal securities laws and
state “Blue Sky” laws, and, except as provided for in Section 4.1, any
certificates or other instruments evidencing or representing the Purchased
Shares shall be free of any restrictive legend or other limitation on
transferability or resale under federal and state securities laws. None of the
Registration Statement (including any amendment thereto), the Prospectus
(including any supplement thereto and any documents incorporated by reference
therein) and any “free writing prospectus” (as such term is defined in Rule 405
under the Act) that the Company filed with the Commission pursuant to Rule
433(d) under the Act contains any untrue statement of a material fact or omits
to state any material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading.

 

3



--------------------------------------------------------------------------------

(b) The Company is a well-known seasoned issuer (as defined in Rule 405 under
the Act) eligible to use the Registration Statement as an automatic shelf
registration statement, and the Company has not received notice that the
Commission objects to the use of the Registration Statement as an automatic
shelf registration statement. The Registration Statement and the Prospectus
Supplement comply with the Act and the applicable rules and regulations of the
Commission thereunder. The Company is not an “ineligible issuer” in connection
with the transactions contemplated under this Agreement pursuant to Rules 164,
405 and 433 under the Act. Any free writing prospectus that the Company is
required to file pursuant to Rule 433(d) under the Act has been filed with the
Commission in accordance with the requirements of the Act and the applicable
rules and regulations of the Commission thereunder, and each such free writing
prospectus that the Company has filed pursuant to Rule 433(d) under the Act or
that was prepared by or on behalf of or used or referred to by the Company
complies in all material respects with the requirements of the Act and the
applicable rules and regulations of the Commission thereunder.

2.6 SEC Reports. The Company has filed all forms, reports, statements (including
proxy statements) and other documents (such filings by the Company are
collectively referred to as the “SEC Reports”), required to be filed by it with
the Commission. The SEC Reports (i) were prepared in all material respects in
accordance with the requirements of the Act and the Exchange Act, as the case
may be, and the rules and regulations of the Commission thereunder applicable to
such SEC Reports at the time of filing thereof and (ii) did not at the time they
were filed contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

2.7 Absence of Manipulation. The Company has not taken, directly or indirectly,
any action that is designed to or that has constituted or that would reasonably
be expected to cause or result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale of the Purchased Shares to
the Investor in violation of Regulation M promulgated under the Exchange Act.

2.8 No Material Non-Public Information. The Company confirms that it has not
provided the Investor with any information that constitutes material non-public
information (that may or may not be independently known to the Investor)
concerning the Company and its subsidiaries or the Purchased Shares (all of such
non-public information is referred to as “Non-Public Information”).

2.9 Investment Company Act. The Company is not and, after giving effect to the
issuance and sale of the Purchased Shares, will not be an “investment company”
as defined in the Investment Company Act of 1940.

 

4



--------------------------------------------------------------------------------

2.10 REIT Status. To the knowledge of the Company, the Company is organized and
operated in a manner that will allow it to maintain REIT status on a continuous
basis since the effective date of the W. P. Carey Conversion (as defined in the
share repurchase agreement dated as of July 23, 2012, by and among the Estate of
William Polk Carey, the Deceased, W. P. Carey & Co. Inc., W. P. Carey & Co. LLC
and the Company).

2.11 Listing. All issued and outstanding shares of Company Common Stock,
including the Purchased Shares, are listed on the NYSE, subject to notice of
issuance in the case of the Purchased Shares. The Company has not, in the twelve
months preceding the date hereof, received notice from the NYSE to the effect
that the Company is not in compliance with the maintenance requirements of the
NYSE.

2.12 Brokers and Finders. The Company has not employed or dealt with any
brokers, finders, consultants or investment bankers in connection with the
transactions contemplated hereby and has no liability or obligation of any kind
to pay fees or commissions to any broker, finder, consultant or investment
banker with respect to the transactions contemplated hereby for which the
Investor could become liable or obligated.

2.13 Trading Activities. Other than as set forth in Section 4.1, it is
understood and acknowledged by the Company that the Investor has not been asked
to agree, and has not agreed, to desist from purchasing or selling, long or
short, securities of the Company or “derivative” securities based on securities
issued by the Company, or to hold the Securities for any specified term. The
Company further understands and acknowledges that, subject to the provisions of
Section 4.1, the Investor may independently engage in hedging or trading
activities, in compliance with applicable federal and state securities laws, at
various times during the period that the Company Common Stock is outstanding.
The Company understands and acknowledges that such hedging or trading
activities, if any, can reduce the value of the existing stockholders’ equity
interest in the Company both at and after the time the hedging or trading
activities are being conducted. The Company understands and confirms that the
Investor will be relying on the foregoing covenant and agreement in effecting
transactions in securities of the Company, and based on such covenant and
agreement, unless otherwise expressly agreed in writing by the Investor: (i) the
Investor does not have any obligation of confidentiality with respect to any
information that the Company provides to the Investor; and (ii) the Investor
will not be deemed to be in breach of any duty to the Company and/or to have
misappropriated any Non-Public Information of the Company, if the Investor
engages in transactions of securities of the Company, including, without
limitation, any hedging transactions, short sales or any derivative transactions
based on securities of the Company while in possession of such Non-Public
Information.

 

5



--------------------------------------------------------------------------------

2.14 Investor Not an Advisor. The Company acknowledges and agrees that the
Investor is acting solely in the capacity of an arm’s length purchaser with
respect to the Share Purchase and the transactions contemplated hereby. The
Company further acknowledges that none of the Investor and its affiliates is
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to the Share Purchase and the transactions contemplated
hereby, and any advice given by any Investor or any of its affiliates,
representatives or agents in connection with the Share Purchase and the
transactions contemplated hereby is merely incidental to the Investor’s purchase
of the Purchased Shares. The Company further represents to the Investor that the
Company’s decision to enter into this Agreement and to undertake the Share
Purchase and the transactions contemplated hereby has been based solely on the
independent evaluation of the transactions hereby by the Company and its
representatives. The Company is sophisticated in matters such as those
contemplated under this Agreement, and is capable of independently evaluating
such matters.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE INVESTOR

The Investor hereby represents and warrants to the Company, as of the date
hereof, as follows:

3.1 Legal Power; Organization; Qualification. The Investor is a Delaware
corporation, duly and validly existing and in good standing under the laws of
the state of Delaware, and has all requisite corporate power and authority to
execute and deliver this Agreement, to carry out its obligations hereunder and
to consummate the transactions contemplated hereby, and has taken all necessary
corporate action to authorize the execution, delivery and performance of this
Agreement.

3.2 Authorization of Agreement. This Agreement has been duly executed and
delivered by the Investor and, assuming due and valid authorization, execution
and delivery by the Company, this Agreement constitutes a legal, valid and
binding obligation of the Investor, enforceable against the Investor in
accordance with its terms, except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance and other similar
laws of general application affecting enforcement of creditors’ rights
generally, and (ii) the availability of the remedy of specific performance or
injunctive or other forms of equitable relief may be subject to equitable
defenses and would be subject to the discretion of the court before which any
proceeding therefor may be brought.

3.3 No Conflicts. Neither the execution and delivery of this Agreement nor the
consummation by the Investor of the transactions contemplated hereby will result
in a violation of, or a default under, or conflict with, or require any consent,
approval or notice under, any governing or constitutional document or any
material contract, trust,

 

6



--------------------------------------------------------------------------------

commitment, agreement, obligation, understanding, arrangement or restriction of
any kind to which the Investor is a party or by which the Investor is bound.
Consummation by the Investor of the transactions contemplated hereby will not
violate, or require any consent, approval or notice under, any provision of any
judgment, order, decree, statute, law, rule or regulation applicable to the
Investor.

3.4 Financial Capability. The Investor has sufficient financial resources
available to consummate the transactions contemplated by, and to perform its
obligations under, this Agreement.

3.5 Brokers’ and Finders’ Fees. No broker, finder or investment banker is
entitled to any brokerage, finder’s or other fee or commission in connection
with the negotiation or execution of this Agreement or the transactions
contemplated by this Agreement based upon arrangements made by or on behalf of
the Investor.

3.6 Sophisticated Investor. The Investor represents and warrants to the Company
that the Investor is a sophisticated investor with sufficient knowledge and
experience in such transactions to properly evaluate the merits of the Share
Purchase, and that the Investor is able to bear the substantial risks associated
therewith. In addition the Investor will independently and based on such
information as the Investor deems appropriate (including in reliance on the
representations, warranties and covenants contained in this Agreement and the
information contained in the Prospectus and any free writing prospectus), make
its own analysis and decision with respect to the Share Purchase. The Investor
further represents that the Investor is a sophisticated investor which, in
matters related to the valuation and purchase or sale of securities, is able to
make determinations with respect to securities based upon the advice and
abilities of the Investor’s advisors.

3.7 Investor’s Own Account. The Investor acknowledges and agrees that it is
acting and will act solely for its own account and the accounts of its
affiliated funds and funds it manages and not for any person in any transaction
that the Investor may enter into with respect to the Purchased Shares.

3.8 Independent Decision. The Investor will make its own independent decisions
with respect to the Share Purchase, and as to whether such purchase is
appropriate or proper for the Investor based upon the Investor’s own judgment
and upon advice from such advisors as the Investor has deemed necessary
(including in reliance on the representations, warranties and covenants
contained in this Agreement and the information contained in the Prospectus).
The Investor is not relying on any communication (written or oral) from the
Company as investment advice or as a recommendation to purchase any of the
Purchased Shares, it being understood that information and explanation related
to the terms and conditions of the purchase of any of the Purchased Shares shall
not be considered investment advice or a recommendation to

 

7



--------------------------------------------------------------------------------

purchase such shares; provided, however, the Investor may rely upon information
disclosed in the documents filed from time to time by the Company with the
Commission, as well as the representations and warranties contained in this
Agreement, but that such information, representations or warranties shall not be
considered investment advice or a recommendation to purchase any of the
Purchased Shares. No communication (written or oral) received from the Company
shall be deemed to be an assurance or guarantee as to the expected results of
the Share Purchase.

3.9 Non-Public Information. The Investor hereby acknowledges that the Company
has informed the Investor that the Company may possess Non-Public Information.
The Investor further acknowledges that the Investor is executing, delivering and
performing this Agreement notwithstanding that the Investor is aware that the
Non-Public Information may exist and that the Non-Public Information has not
been, to the knowledge of the Investor, disclosed to the Investor, and the
Investor confirms and acknowledges that neither the existence of the Non-Public
Information, nor the substance of the Non-Public Information is material to the
Investor or to the Investor’s decision to execute, deliver and perform this
Agreement.

3.10 No Other Representation. The Investor hereby acknowledges that the Company
makes no representation or warranty with respect to the Company or the Purchased
Shares except as expressly set forth in this Agreement.

ARTICLE IV

MISCELLANEOUS

4.1 Lock-Up. The Investor hereby agrees that, without the prior written consent
of the Company, the Investor will not, during the period ending 30 days after
the date hereof, (1) offer, pledge, sell, contract to sell, sell any, or grant
any option to purchase or otherwise dispose of or agree to dispose of, directly
or indirectly or otherwise transfer or dispose of, any of the Purchased Shares,
or publicly disclose the intention to make any offer, sale, pledge or
disposition of the Purchased Shares, or (2) establish or increase a “put
equivalent position” or liquidate or decrease a “call equivalent position” with
respect to the Purchased Securities (in each case within the meaning of
Section 16 of the Exchange Act, and the rules and regulations promulgated
thereunder), or otherwise enter into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of the Purchased Shares, whether any such transaction described in
clause (1) or (2) above is to be settled by delivery of Shares or such other
securities, in cash or otherwise. Notwithstanding the foregoing, the Investor
may transfer Purchased Shares without the prior consent of the Company in
connection with (A) transfers of Common Stock as a bona fide gift or gifts,
(B) transfers or distributions of Purchased Shares to any wholly-owned
subsidiary or any stockholders, partners, members or similar persons of the
Investor, (C) transfers of Purchased Shares to

 

8



--------------------------------------------------------------------------------

any foundation, trust, partnership or limited liability company for the direct
or indirect benefit of the Investor or the immediate family members of the
Investor or its stockholders, partners, members or similar person, and in each
case such transfer does not involve a disposition for value (for these purposes,
“immediate family” means any relationship by blood, marriage or adoption, not
more remote than first cousin), (D) transfers of Purchased Shares to charitable
organizations, family foundations or donor-advised funds at sponsoring
organizations, and in each case such transfer does not involve a disposition for
value, and (E) transfers of Purchased Shares to a nominee or custodian of a
person to whom a transfer or disposition would be permitted hereunder, and
(F) transfers or distributions of Purchased Shares to affiliates (as defined in
Rule 405 under the Act) of the Investor.

4.2 Release of Purchased Shares from Account of Transfer Agent. The Company
agrees (i) to use its best efforts to cause its transfer agent to remove any
restrictive legend or other limitation on transferability or resale of the
Purchased Shares, to immediately release the Purchased Shares, and to thereafter
permit the Investor to transfer the Purchased Shares from accounts held by the
Transfer Agent, in each case upon expiration of the lock-up period described in
Section 4.1 hereof, and (ii) to not take any action that may result in the
withdrawal, alteration, amendment, revocation, substitution or contradiction of
the Instruction.

4.3 Indemnification. The Company agrees to indemnify and hold harmless the
Investor and its directors, officers, affiliates, partners, employees,
successors and permitted assigns (collectively, “Indemnified Parties”) from and
against any and all losses, liabilities, costs, claims (including third party
claims), damages, and expenses (including, without limitation, reasonable
attorneys’ fees and the costs of enforcing this indemnity) (collectively,
“Damages”) incurred by any Indemnified Party, as such Damages are incurred, as a
result of, arising out of or based upon (i) any inaccuracy in or breach of the
Company’s representations or warranties in this Agreement or (ii) the Company’s
breach of agreements or covenants made by the Company in this Agreement.
Notwithstanding anything in this Section 4.3 to the contrary, the Company shall
not, without the prior written consent of the Indemnified Party, settle or
compromise any claim for which such Indemnified Party is entitled to
indemnification hereunder unless such settlement or compromise is solely for
money damages and includes a full release of the Indemnified Parties. If the
indemnification provided for in this Section 4.3 is unavailable or insufficient
to hold harmless an Indemnified Party, then (i) the Company shall contribute to
the amount paid or payable by such Indemnified Party as a result of the Damages
in such proportion as is appropriate to reflect the relative benefits received
by the Company on the one hand and the Investor on the other from the issuance
and sale of the Purchased Shares or (ii) if the allocation provided by clause
(i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above, but also the relative fault of the Company on the one hand and the
Investor on the other in connection with the actions which resulted in such
Damages.

 

9



--------------------------------------------------------------------------------

4.4 Survival. The representations and warranties contained herein shall survive
the Closing and the delivery of the Purchased Shares until the expiration of the
applicable statute of limitations.

4.5 Entire Agreement. This Agreement constitutes the entire agreement among the
Parties with respect to the subject matter hereof, and supersedes any and all
prior agreements or understandings among the Parties arising out of or relating
to the subject matter hereof. This Agreement may only be amended by written
agreement executed by the Parties.

4.6 Governing Law. This Agreement and all disputes hereunder shall be governed
by the laws of the State of New York, without giving effect to the conflicts of
law principles thereof.

4.7 Expenses. Each of the Parties shall pay its own costs incident to the
negotiation, preparation, performance, and execution of this Agreement, and all
fees and expenses of its counsel, accountants, and other consultants, advisors
and representatives for all activities of such persons undertaken in connection
with the negotiation, preparation, performance and execution of this Agreement.

4.8 Counterparts. This Agreement may be executed in multiple counterparts, all
of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the Parties
and delivered to the other Party. Copies of executed counterparts transmitted by
telecopy, e-mail or other electronic transmission service shall be considered
original executed counterparts, provided receipt of such counterparts is
confirmed.

4.9 No Assignments. The rights and obligations of the Company and the Investor
under this Agreement shall inure to the benefit of and be binding upon the
successors and permitted assigns of such Parties. None of the Parties may assign
any of its respective rights or delegate any of its respective obligations under
this Agreement without the prior written consent of the other Party hereto.

4.10 Consent to Jurisdiction of Service of Process; Venue. Each Party hereto
hereby irrevocably and unconditionally (i) consents to the submission to the
exclusive jurisdiction of the courts of the State of New York and of the United
States of America located in the County of New York in the State of New York (or
any appeals court thereof), for any action, claim, complaint, investigation,
petition, suit or other proceeding, whether civil or criminal, in law or equity,
or by or before any governmental authority (“Actions”) arising out of or
relating to the transactions contemplated hereby, this

 

10



--------------------------------------------------------------------------------

Agreement or the breach, termination or validity thereof, (ii) agrees not to
commence any Action relating to the transactions contemplated hereby or this
Agreement except in such courts and in accordance with the provisions of this
Agreement, (iii) agrees that service of any process, summons, notice, or
document by U.S. registered mail or as otherwise provided in this Agreement
shall be effective service of process for any Action brought in any such court,
(iv) waives any objection to the laying of venue of any Action arising out of
this Agreement or the transactions contemplated hereby in the courts of the
State of New York and of the United States of America located in the County of
New York in the State of New York (or any appeals courts thereof) and (v) agrees
not to plead or claim in any such court that any such Action brought in any such
court has been brought in an inconvenient forum.

4.11 Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE
FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED
THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY,
AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 4.11.

4.12 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given when mailed, delivered personally, telecopied (which
is confirmed) or sent by an overnight courier service, such as Federal Express,
to the Parties at the following addresses (or at such other address for a Party
as shall be specified by such Party by like notice):

If to the Company, to:

W. P. Carey Inc.

50 Rockefeller Plaza

New York, New York 10020

Attn: Chief Executive Officer and Chief Financial Officer

Fax: (212) 492-8922

 

11



--------------------------------------------------------------------------------

with a copy to:

W. P. Carey Inc.

50 Rockefeller Plaza

New York, New York 10020

Attn: Paul Marcotrigiano, Esq.

Fax: (212) 492-8922

with a further copy to:

DLA Piper LLP (US)

1251 Avenue of the Americas

New York, New York 10020

Attn: Christopher P. Giordano, Esq.

Fax: (212) 884-8522

If to the Investor, to:

Paulson & Co. Inc.

1251 Avenue of the Americas

New York, New York 10020

Attn: Michael Waldorf

Fax: (212) 351-5887

with a copy to:

Kleinberg, Kaplan, Wolff & Cohen, P.C.

551 Fifth Avenue, 18th Floor

New York, New York 10176

Attn: Mary Kuan, Esq.

Fax: (212) 986-8866

4.13 Confidentiality; Press Releases and Public Announcements. Subject to
Section 2.13, the Parties acknowledge and agree that, without the prior written
consent of the other Party, such Party will not, and it will cause its officers,
directors, employees, agents and representatives not to, disclose to any third
party this Agreement or any of the parties hereto (or their affiliates), or the
terms, conditions or other facts in respect hereof (including the status
hereof). The Parties further agree that any press release or public announcement
relating to the transactions contemplated hereunder must be approved in advance
by the other Party; provided, however, the Parties may make any and all
appropriate disclosures in filings with the Commission, as may be required by
their public reporting obligations or otherwise pursuant to the Exchange Act,
and the rules and regulations thereunder; provided further, however, that no
such disclosure in filings with the Commission will reference by name the
Investor or any affiliate of the Investor. Furthermore, the Parties acknowledge
that, pursuant to the Exchange Act, the Parties may be required to file this
Agreement with the Commission.

 

12



--------------------------------------------------------------------------------

4.14 Waiver. Either Party’s failure to enforce any provision of this Agreement
shall not in any way be construed as a waiver of any such provision, or prevent
that Party thereafter from enforcing each and every other provision of this
Agreement.

4.15 Equitable Relief. Each of the Company and the Investor acknowledges that
the other Party may have no adequate remedy at law if such Party fails to
perform any of its obligations under this Agreement in any material respect. In
such event, the Company and the Investor agree that, in addition to any other
rights they may have (whether at law or in equity), in the event of any material
breach or threatened material breach by either the Company or the Investor of
any covenant, obligation or other provision set forth in this agreement, the
non-breaching Party shall be entitled (in addition to any other remedy that may
be available to it) to seek (i) a decree or other writ of specific performance
or mandamus to enforce the observance and performance of such covenant,
obligation or other provision, and (ii) an injunction restraining such material
breach or threatened material breach.

4.16 Construction. If an ambiguity or question of intent or interpretation
arises, this Agreement must be construed as if it is drafted jointly by the
Company and the Investor and no presumption or burden of proof shall arise
favoring or disfavoring any Party by virtue of authorship of any of the
provisions of this Agreement.

4.17 Severable Provisions. The provisions of this Agreement are severable, and
if any one or more provisions may be determined to be unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.

4.18 Further Assurances. Each of the Company and the Investor agree prior to and
after the sale and issuance of the Purchased Shares, to execute and deliver such
other documents, certificates, agreements and other writings and to take such
other actions as may be reasonably necessary or desirable in order to consummate
or implement expeditiously the transactions contemplated by this Agreement.

(Remainder of this page intentionally left blank)

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

W. P. CAREY INC. By:  

/s/ Trevor P. Bond

Name:   Trevor P. Bond Title:   Chief Executive Officer

 

PAULSON & CO. INC.

(on behalf of the several investment funds and accounts managed by it)

By:  

/s/ Michael Waldorf

Name:   Michael Waldorf Title:   Managing Director

[Signature Page – Purchase Agreement]



--------------------------------------------------------------------------------

W. P. CAREY INC.

50 Rockefeller Plaza

New York, New York 10020

October 19, 2012

Computershare (the “Transfer Agent”)

480 Washington Boulevard

Jersey City, New Jersey 07310

Attention: Oreste Casciaro

Re: Irrevocable Instruction to Release Purchased Shares on November 19, 2012

Ladies and Gentlemen:

Reference is made to the Common Stock Purchase Agreement (the “Agreement”) dated
as of October 19, 2012, between W. P. Carey Inc. (the “Company”) and Paulson &
Co. Inc. (on behalf of the several investment funds managed by it, the
“Investor”), relating to the sale by the Company and the purchase by the
Investor of an aggregate of 937,500 of shares of common stock, par value $0.001
per share, of the Company (the “Purchased Shares”). Pursuant to the Agreement,
the Investor has agreed that the Purchased Shares shall remain in accounts in
the name of the Investor held by the Transfer Agent through the date that is
thirty (30) days following the date hereof, following which the Purchased Shares
shall be free of any restrictive legend or other limitation on transferability
or resale, and shall be freely transferable by the Investor.

The Company hereby irrevocably instructs (this “Instruction”) the Transfer Agent
that upon the opening of business on November 19, 2012, the Transfer Agent shall
at such time immediately remove any restrictive legend or other limitation on
transferability or resale of the Purchased Shares, release the Purchased Shares,
and thereafter permit the Investor to transfer the Purchased Shares from
accounts held by the Transfer Agent. Purchased Shares are currently held in the
following accounts:

 

Account Number    Number of Purchased Shares [                                 ]
   [                                 ] [                                 ]   
[                                 ] [                                 ]   
[                                 ] [                                 ]   
[                                 ] [                                 ]   
[                                 ]

This Instruction shall not be withdrawn, altered, amended, revoked, substituted
or contradicted by the Company, and the Transfer Agent is hereby instructed to
disregard and not obey any subsequent instruction made by the Company in respect
of the Purchased Shares that has the effect of withdrawing, altering, amending,
revoking, substituting or contradicting this Instruction. No further instruction
from the Company shall be required to effect the purpose of this Instruction.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Instruction to be executed
as of the date first written above.

 

W. P. CAREY INC.

By:    

Name:

 

Title:

 

[Signature Page – Instruction]